DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes a claim limitation that do not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder (“device” in this case) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  This claim limitation is “moving device ... configured to move the mixer relative to the moving device” in independent claim 11.
Because this limitation is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 21-27 and 30-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant does not point out support from the new limitation in independent claim 11 “moving device...configured to move the mixer relative to the moving device”. The specification does not associate a corresponding structure with the “relative to the moving device” aspect the function. Claims 33 and 35 are further considered new matter, as no 3D printer that moves a mixer relative to the 3D printer is described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21-27 and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The scope of “moving device...configured to move the mixer relative to the moving device” in independent claim 11 is unclear. The specification does not associate a corresponding structure with the “relative to the moving device” aspect the function. Claims 33 and 35 are further indefinite, as no 3D printer that moves a mixer relative to the 3D printer is described.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 21-27, 30, 31 and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duckworth (US 5,470,147). While it is unclear what is being claimed, the claims have been considered with regard to the prior art to the extent possible. Regarding claim 11, Duckworth discloses a system comprising a moving device (60); a first component (see col. 1, lines 5-21 and col. 2, lines 64-67) that is a pumpable building material; a second component (see col. 1, lines 5-21 and col. 2, lines 64-67) that is a pumpable substance which contains a building material admixture (see col. 1, lines 5-21 and col. 2, lines 64-67), the building material admixture being at least one of an accelerating admixture of a hardening accelerator (see col. 1, lines 5-21) ; a mixer arranged on the moving device, the mixer comprising a drum (46) having at least one inlet (30,32 and/or 40) and one outlet (44); a drive (20); a stirring shaft (the portion of 16 having elements 18B and optionally 18A) arranged in the drum and coupled to the drive; and a conveying device (18C) arranged in the drum, the conveying device being arranged on an axis of the stirring device. Regarding claim 21, the conveying device is directly joined to the shaft (see Fig. 2). Regarding claim 22, the conveying device and the stirring shaft are arranged on a driveshaft drivable by the drive (see Fig. 2). Regarding claim 23, the stirring shaft and the conveying device are arranged next to one another in the drum, the stirring shaft is arranged in a first drum section and the conveying device is arrange in a second drum section and the at least one inlet is arrange in the first drum section and the outlet is arranged in the second drum section (see Fig. 2). Regarding claim 24, the first drum section with the stirring shaft arranged (see Fig. 2). Regarding claim 25, the conveying element is configured as a screw conveyor (18C). Regarding claim 26, the screw conveyor has at least one turn (see .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 21-27 and 30-36 are rejected under 35 U.S.C. 103 as being unpatentable over Duckworth (US 5,470,147) in view of Austin et al. (WO 2013/064826). The apparatus of Duckworth was discussed above. The moving device of Duckworth does not have a multi-joint arm. Austin teaches providing a highly analogous system with a multi-joint arm (1). It would have been obvious to one of ordinary skill in the art to have substituted the multi-joint arm of Austin for the moving device of Duckworth to achieve “automated freedom of movement” as described on page 7 lines 1-12 of Austin. 
Response to Arguments
Applicant argues that “moving device ... configured to move the mixer relative to the moving device” does not invoke 112(f).   MPEP 2181(I)(A) list “device for” as an example of a potential generic nonse placeholder word that may invoke 112(f).  In the instant case, the specific list disparate structures such as a crane and printer as being devices for moving, although none is stated to be for moving something relative to the device itself as now claimed.  One skilled in the art would understand that “moving device” is not a specific structure, but instead merely denotes the purpose or capability of the device.  
Regarding indefiniteness, the specification does not discuss “moving device...configured to move the mixer relative to the moving device” at all.  Therefore, there is no why to determine which of the structures described in the specification are associated by the specification with this function.  
Regarding the description requirement, the multi-joint arm does not move the mixer relative to the entire multi-joint arm.  The portion of the arm connected to the mixer is fixed to the mixer.  The specification does not associate any structure with the function discuss “moving device...configured to move the mixer relative to the moving device”. 
Applicant takes the contradictory approach of citing the portion of the specification that says the moving device may be a “movable device on wheels”, while denying that the movable device on wheels of Duckworth is a moving device.  This further highlights the indefinite nature of the moving device limitation.  
Contrary to applicant’s remarks, the wheels of Duckworth rotate relative to the mixing chamber of Duckworth.   Rotating is a manner of moving.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774